Name: 2014/518/Euratom: Council Decision of 14 April 2014 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction
 Date Published: 2014-08-06

 6.8.2014 EN Official Journal of the European Union L 233/20 COUNCIL DECISION of 14 April 2014 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, to take account of the accession of the Republic of Croatia to the European Union (2014/518/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the recommendation from the European Commission, Whereas: (1) On 24 September 2012, the Council authorised the Commission to open negotiations with the Republic of Serbia in order to conclude a Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Protocol). (2) Those negotiations were successfully completed and the Protocol initialled on 10 December 2013. (3) The conclusion, by the Commission, of the Protocol should be approved as regards matters falling within the competence of the European Atomic Energy Community. (4) The signature and conclusion of the Protocol is subject to a separate procedure as regards matters falling within the competence of the Union and its Member States, HAS ADOPTED THIS DECISION: Article 1 The conclusion by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby approved. The text of the Protocol is attached to the Decision on its signature. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President C. ASHTON